Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 8/24/21, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 7, 13 and 17 has been withdrawn.  See reasons for allowance below.
Response to Amendment
	Amendments filed 10/30/21 to the specification to provide a better quality paragraph have been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1 and 7 were rejected under 35 U.S.C. § 103 as being obvious in light of U.S. Pat. App. No. 2017/0076715, listing Ohtani as inventor (hereinafter, the "Ohtani document" or "Ohtani") in view of Fan "Multi-Speaker Modeling and Speaker adaptation for DNN-based TTS Synthesis," (hereinafter, the "Fan document" or "Fan"). Claims 13 and 17 were rejected under 35 U.S.C. § 103 as being obvious in light of Ohtani in view of Fan, in further view of U.S. Pat. App. No. 2018/0268806, listing Chun as inventor (hereinafter, the "Chun document" or "Chun"). See id., p. 16-25. Currently each of Claims 1 and 7 include a claim element of using a speaker encoder model or a neural speaker encoder model comprising a first set of trained model parameters to obtain a speaker embedding. Ohtani does not disclose such. Fan has no such disclosure. Nothing in Fan that discloses either a speaker encoding model as claimed herein or a speaking embedding as claimed herein. First, Fan's neural network architecture has only one model - the Multi-speaker Deep Neural Network (DNN). According to Fan, "in [the] multi-speaker DNN, hidden layers are shared across all the speakers in training corpus, and can be considered as the global linguistic feature transformation shared by all the speakers. Conversely, each speaker has his own output layer, so-called regression layer, to modeling the specific acoustic space of himself." Fan at Sec. 2. Fan there is no speaker encoding model nor speaker embeddings from the speaker encoding model that are an input to the neural multi-speaker generative model, as claimed herein. Fan states that the benefit of the shared hidden layers is that they are common to all speakers and that "compared with the conventional DNN, multi- speaker DNN takes the same input linguistic feature, which converted from text in the same manner, and the same output acoustic feature for each speaker." Fan at Sec. 2. If it were otherwise, it would destroy the shared, global nature of the hidden layers of Fan's DNN. 14
Response DateSimilar to Claims 1 and 7, Claims 13 and 17 include claim elements of speaker embedding parameters and speaker embeddings (e.g., a speaker embedding that represents speaker characteristics of the new speaker). For the same reasons as stated above, Ohtani and Fan fail to disclose such. Chun also fails to disclose such. The only discussion in Chun to "embedding" are for speech units NOT for speakers. In fact, Chun indicates that its data can be from multiple speakers, which indicates that it is not differentiating between speakers. 
Claims 2-6, 8-12, 14-16, and 18-20 depend from one of independent Claims 1, 7, 13, or 17, which comprises at least one claim element that was established above to be absent in the cited documents. Because by statute each dependent claim contains every element of the claim or claims from which it depends, each of the dependent claims is also allowable for at least the same reasons as set forth regarding their respective independent claims. 
A new search was made and art was found to Van Den Oord which teaches using convolutional neural networks which include speaker embeddings to map neural network inputs. But they are silent with regards to generative models, see par. [0010] and also fail to teach the claimed invention. For these reasons the claims are considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.


15 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656